Citation Nr: 1342677	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  11-02 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased disability evaluation for the Veteran's Type II diabetes mellitus, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from March 1965 to February 1967.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the St. Paul, Minnesota, Regional Office (RO) which, in pertinent part, denied an increased disability evaluation for the Veteran's Type II diabetes mellitus.  In November 2012, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  In September 2013, the RO granted a 100 percent schedular evaluation for the Veteran's congestive heart failure; effectuated the award as of November 20, 2005; and determined that the award of a 100 percent evaluation rendered the issue of a total rating for compensation purposes based on individual unemployability moot.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that the record supports assignment of a 40 percent evaluation for his Type II diabetes mellitus as the disability necessitates the use of insulin, a restricted diet, and the regulation of his activities.  

The report of a June 2010 VA examination for compensation purposes notes that the Veteran stated that he had been hospitalized in May 2010 due to hypoglycemia.  Written statements from B. Pofahl, M.D., dated in August 2010 and October 2010 state that he was the Veteran's physician and provided him ongoing diabetic treatment.  The report of an August 2012 VA examination for compensation purposes relates that the Veteran reported having been hospitalized once for hypoglycemia in the preceding 12 months.  At the November 2012 videoconference hearing, the Veteran testified that he had last seen Dr. Pofahl in October 2012.  Clinical documentation of the cited treatment is not of record.  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected Type II diabetes mellitus after May 2009, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact B. Pofahl, M.D. and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2012).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after May 2009.  

3.  Readjudicate the Veteran's appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

